Citation Nr: 1827017	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-26 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a migraine headache disorder.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a migraine headache disorder.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from January 2004 to March 2004 and from June 2006 to March 2009.  The period from January 2004 to March 2004 was uncharacterized and an entry level separation.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and March 2014 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of the proceeding is of record.

The issues of entitlement to service connection for a migraine headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2012 rating decision, the AOJ denied the Veteran's claims for service connection for tinnitus and migraines; he was advised of the AOJ's decision, and of his appellate rights.

2.  The Veteran did not appeal the May 2012 decision, nor was any new and material evidence regarding the Veteran's tinnitus and headaches received within one year of the May 2012 rating decision.

3.  Evidence received since May 2012 includes the Veteran's reports of relevant treatment within a year of service discharge, and his consultation with medical personnel that linked his tinnitus with in-service events.  

4.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during his service.

5.  The evidence of record favors a finding that the Veteran has PTSD related to an in-service sexual assault.


CONCLUSIONS OF LAW

1.  The May 2012 rating decision denying service connection for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for tinnitus.  38 U.S.C. §§ 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The May 2012 rating decision denying service connection for migraines is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for a migraine headache disorder.  38 U.S.C. §§ 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

5.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for service connection for PTSD are met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence  

In the present case, the AOJ, by a decision entered in May 2012, denied the Veteran's claim for service connection tinnitus and migraines.  The Veteran did not appeal the decision.  No new and material evidence was received within a year of the May 2012 rating decision.  38 C.F.R. § 3.156(b).  As a result, the May 2012 rating decision became final.  38 U.S.C. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Pertinent evidence received since the May 2012 rating decision includes the Veteran's February 2014 statement that he never had tinnitus or headaches before his military sexual assault (MST) and that VA clinicians treating him for mental health disorders told him that stress affects blood circulation which can cause tinnitus and headaches.  

Further, regarding headaches, the Veteran also reported that he sought consultation from neurologist for chronic migraines almost immediately after service discharge in 2009, had extensive tests and was prescribed medication for chronic migraines.  The Veteran also offered sworn testimony to these facts in March 2016.  

None of this evidence was before the adjudicators when the Veteran's claim was denied in May 2012, and it is not cumulative or redundant of the evidence of record at the time of that decision.  The Board observes that, in May 2012, the AOJ denied the claim for tinnitus because it found no in-service incurrence and no continuity since service.  Also in May 2012, the AOJ denied the claim for migraines as it found no in-service incurrence, no nexus to service, and no aggravation. 

The Board finds that the new evidence relates to unestablished facts necessary to substantiate the claims for service connection for tinnitus and migraine headache disorder - namely a nexus between the disorders and service - and raises a reasonable possibility of substantiating the claims.  Accordingly, the claims are reopened.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system (such as tinnitus), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

	a.  Tinnitus 

Having reopened the claim for service connection for tinnitus, the Board turns to a determination on the merits.  The AOJ considered the claim de novo in its June 2014 Statement of the Case.  Thus, the Board has jurisdiction to review the claim on the merits. 

The Veteran asserts that he has tinnitus that is either directly related to noise exposure in service, or secondary to his PTSD.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  See July 2011 VA treatment record.  To the extent that the diagnosis is based upon the Veteran's reports of ringing in the ears, the Board observes that the Veteran is competent to describe tinnitus.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran has offered competent and credible descriptions of tinnitus, the Board finds that he has a current diagnosis of such disorder.

Additionally, the Board finds that the Veteran has competently and credibly reported that he was exposed to noise while performing his duties in service, which included being part of the base defense team and maintaining weapons qualifications.  The Board finds his statements to be credible in light of his service decorations including Pistol Expert and Rifle Marksmanship Ribbon.  See DD-214.  The Veteran reported that he experienced immediate symptoms following the noise exposure when firing weapons.  Hearing Transcript pages 3-4. Consequently, the remaining inquiry is whether the Veteran's current tinnitus is related to such in-service noise exposure. 

The evidence of record is sufficient to find that the Veteran's tinnitus is directly related to service.  In this regard, the Board reiterates that service connection may be granted based on continuity of symptomatology of a chronic disease under 38 C.F.R. § 3.309(a), despite the absence of a medical nexus opinion linking the present disability to the in-service noise exposure.  In this regard, tinnitus is recognized as a chronic disease under 38 C.F.R. § 3.309(a).  Although it is not specifically listed, it is included as an "organic disease of the nervous system."  See Fountain v. McDonald, 27 Vet.App. 258 (2015).  Thus, service connection may be granted on the basis of continuity of symptomatology even if there is no medical evidence of a nexus between the in-service noise exposure and the Veteran's current tinnitus.  

In this case, the Board acknowledges that tinnitus was not explicitly diagnosed during service or within the applicable presumptive period.  See 38 C.F.R. § 3.307(a)(3).  Nevertheless, the record contains credible evidence of continuity of tinnitus symptomatology beginning during service and continuing since discharge.  During his hearing before the Board, and in other written statements as well as statements to VA examiners, the Veteran has consistently reported that he experienced the onset of ringing in his ears in service, and that it has continued since service.  The Board has no reason to doubt the veracity of the Veteran's statements regarding the onset of his tinnitus and the continuity of symptomatology since such time.    

It light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that tinnitus had its onset during his service.  Consequently, service connection for such disorder is warranted.  38 U.S.C. 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.

	b.  Psychiatric Disorder

The Veteran asserts that he has PTSD that is directly related to military sexual trauma (MST).   

In addition to the regulations discussed above, in order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2017).

The governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2017).

Unlike in other PTSD claims, in PTSD claims based on personal assault, an after-the-fact medical opinion can serve as credible supporting evidence of the stressor. See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  In cases involving an allegation that PTSD is connected to personal assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur." AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (purpose of Federal Rule of Evidence 803 does not apply because most people do not report personal assaults).

The Veteran asserts that he currently suffers from PTSD due to MST that occurred while on active duty.  He reported that while serving in Japan, he returned to his dorm room one evening and was sexually assaulted by an individual whom he did not recognize.  The Veteran testified that he did not report the incident because he was afraid of the negative consequences it might have on his career, specifically the Sailor of the Year award for which he had been nominated.  However, he reported feeling suspicious and not able to trust anyone after the assault.  He reported that when he was transferred to his next duty station where he was assigned roommates, he was unable to spend any length of time in the room with his roommates.  He reported that at that point, despite his successful service career, he asked for a service discharge.  He also reported that once discharged, he began to use narcotic drugs and attempted suicide on multiple occasions. 

The Veteran's service records confirm that he was awarded Junior Sailor of the Quarter in 2007 and selected as "Blue Jacket of the Year" for the same calendar year, for the area where he was stationed.  He was also awarded Navy and Marine Corps Achievement Medals in February 2008 and January 2009.     

VA treatment records confirm that a VA psychologist and VA psychiatrist diagnosed PTSD secondary to MST.  See e.g. March 2014 VA treatment record.  VA treatment records also indicate that the Veteran was admitted to the VA domiciliary for treatment on multiple occasions.  Moreover, an October 2012 opinion from a private psychiatrist also supports a finding that the Veteran has PTSD due to sexual assault in service. 

The Board finds that the Veteran's account of the in-service sexual assault is credible.  He reported being afraid to report the assault because he was nominated for Sailor of the Year and personnel records confirm that he had received such recognition.  See e.g. "Blue Jacket of the Year" award.  The Veteran also reported ending his service career even though he had been a rising star.  He also reported that he started using drugs after the assault, and in the first few year after service separation, dropped out of college and attempted suicide multiple times.  The evidence of record confirm this account.  Indeed, behavioral changes, increased substance abuse, and leaving service when he had been receiving awards, are demonstrated by the contemporaneous evidence of record.  

Moreover, the Veteran's account of the MST has been consistent since he began speaking about it, both for treatment purposes and in furtherance of his claim for benefits with VA. VA practitioners and physicians treating the Veteran have similarly confirmed their belief that the Veteran suffered MST in service.  In this connection, the Board notes that 38 C.F.R. § 3.304(f)(5) allows for VA to submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  This is what VA treating practitioners and physicians have, in essence, provided when determining that the Veteran's claimed sexual assault resulted in the development of PTSD. The Veteran's PTSD has not been attributed to any other event or injury, and there are no medical opinions of record contrary to those discussed above.  

In light of the Veteran's PTSD diagnosis, and VA and private practitioners' indication that his PTSD is in fact related to his MST, all elements of service-connection are met, and the benefit sought on appeal is warranted.  38 U.S.C. 5107(b);  38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence has been received and the claim for tinnitus is reopened. 

New and material evidence has been received and the claim for a headache disorder is reopened. 

Service connection for tinnitus is granted. 

Service connection for PTSD is granted. 


REMAND

Having reopened the claim for service connection for a migraine headache disorder, and granted service connection for PTSD, further development is indicated as set out below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since June 2014. 

2.  Contact the Veteran and offer to obtain outstanding private treatment records on his behalf.  In particular, ask the Veteran to provide any outstanding records, or the appropriate authorization for the same, regarding private treatment by the neurologist who treated him immediately following service for chronic migraines, provided extensive tests and prescribed medication for chronic migraines.  

3.  Following completion of items 1 and 2, seek an opinion from an individual with appropriate expertise regarding the Veteran's claim for service connection for a migraine headache disorder.  The electronic claims files should be made available to this person.  The Board leaves it to the discretion of the clinician asked to author the opinion as to whether the Veteran should be reexamined. 

The reviewer is asked to address the following: 

a). Identify all current headache disabilities.  In reaching any conclusion, consider VA treatment records that identify a migraine disability.  

b). Did any current headache disorder exist prior to any period of military service, and if so, did any such disorder increase in severity beyond its natural progression during service.  

c). If a head ache disorder did not exist prior to a period of service, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's headache disorder had its onset during any period of service or is otherwise related to an in-service disease or injury?

d).  If any current headache disorder is not directly related to service, is it at least as likely as not (i.e., probability of 50 percent) that the headache disorder was caused or aggravated by service-connected PTSD?  

The reasons for the conclusions expressed should be set forth.  

4.  Thereafter, conduct any additional development as may become indicated as a result of the development undertaken and readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


